DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 and 17-20 are pending in this application (Misnumbered claim 17 twice). The numbering of claims is not in accordance with 37 CFR 1.126. They must be numbered consecutively beginning with the number next following the highest numbered claims. Misnumbered claims 17 and 17-20 had been renumbered as claims 17-21.  Applicant is required to correct the claims # and their dependency in response to this office action.

Specification
The disclosure is object to because of the following informalities:
	In paragraph [0030], lines 3-5, phrase “virtual container 123” should amended as “virtual cluster 123” (see Fig. 1, 123; [0031] line 3, “virtual cluster 123”).
Appropriate corrections are required.

Claim objections
Claims 10 and 17-20 (renumbered as claims 18-21) are objected to because of the following informalities:
In claim 10, line 1, it recites “The non-transitory machine readable medium of claim 8”. It should be amended as “The non-transitory machine readable medium of claim 9”. (see claim dependency, independent claim non-transitory machine readable medium, wherein the claim 8 is computer-implemented method).
In claim 17 (renumbered as claim 18), line 1, it recites “The system of claim 16”. It should be amended as “The system of claim 17” (i.e., claim 16 is non-transitory machine readable medium claim).
In claim 18 (renumbered as claim 19), line 1, it recites “The non-transitory machine readable medium of claim 1”. It should be amended as “The system of claim 17” (i.e., see dependent claims 3 and 11 and independent claim 17 (system claim); Claim 1 is a computer-implemented method claim).
In claim 19 (renumbered as claim 20), line 1, it recites “The system of claim 17”. It should be amended as “The system of claim 19” (i.e., see dependent claims 3 and 11, they are having the same limitations).
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “processing resource” in claim 17.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the a processing resource (e.g., a microcontroller, a microprocessor, central processing unit core(s), an application-specific integrated circuit (ASIC), a field programmable gate array (FPGA), and the like)”.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


	Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 and 17-20 (renumbered as 1-21) are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 9 and 17 (line# refers to claim 1):
Line 5, it recites the phrase “the node”. However, prior to this phrase at line 2, it recites “each node of a plurality of nodes”. Thus, it is unclear whether the second recitation of “the node” is the same or different from the first recitation of “each node of a plurality of nodes” (i.e., is “the node” is one of a node from the plurality of nodes?).

Lines 13-15, it recites “when load information for the second role meets…then increasing a number of nodes in the virtual cluster that perform the second role…and increasing a number of nodes in the virtual cluster that perform the first role”. It is not clearly indicated how to increasing a number of nodes (two times) in the virtual cluster for performing both second role and first role (i.e., is that originally a number of nodes in the virtual cluster are performing the both second role and first role, so when the conditions are meet, the number of the nodes has been scaled out for two times (i.e., twice) for performing the second and first roles? Or is that originally only one node is performing a second role and only one node is performing the first node, if the conditions are meet, increasing a number of the nodes for performing the second role and increasing a number of the nodes for performing first role?).

As per claims 2, 10, 17(second numeral 17, renumbered as claim 18) (line# refers to claim 2):
In line 6, it recites the phrase “the third scaling factor” lacks antecedence basis. It is uncertain if this term intent to refer to “a third factor” as cited in claim 2, lines 2-3. If they are the same, same term should be used (i.e., third scaling factor).

Lines 5-8, it recites “decreasing the number of nodes…that perform the second role by the third scaling factor and decreasing the number of nodes…that perform the first role by the fourth scaling factor”. It is uncertain how to decreasing the same amount of number of nodes by using third and fourth scaling factor (i.e., is the third and fourth scaling factor having the same factor value? or when decreasing the number of nodes for the second role by third [scaling] factor, it is decreasing the same amount of the nodes based on the number of the node that is increased by the first scaling factor as indicated in claim 1, lines 14 (same applied to second role)). For examining purpose, examiner will interpret as any number of nodes. 

As per claims 3-8, 11-16 and 18-20 (renumbered as 19-21):
	They are computer-implemented method, non-transitory machine readable medium and system claims of claims 1, 9 and 17 above. Therefore, they have same deficiencies as claims 1, 9 and 17 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 and 17-20 (renumbered as 1-21) are rejected under 35 U.S.C. 103 as being unpatentable over EINKAUF et al. (US. Pub. 2016/0323377 A1) in view of Tang et al. (US Patent. 10,409,642 B1).

As per claim 1, EINKAUF teaches the invention substantially as claimed including A computer-implemented method comprising: 
for each node of a plurality of nodes associated with a virtual cluster of a large scale virtual data processing (LSVDP) environment on which a stateful application is or will be deployed (EINKAUF, Fig. 1, 100 provider network (as LSVDP), 120 MapReduce cluster (as virtual cluster), 125A-I instances (as plurality of nodes); Fig. 2, 220, begin executing a distributed application on the cluster of nodes; Fig. 6, 610, a service receives a request to create a cluster of virtualized computing resource instances on which to execute a given application (as stateful application) (or computation thereof) on behalf of a service customer or subscriber; [0002] line 3, large-scale computing resources; [0025] lines 4-13, the systems may avoid removing a node during an operation to reduce capacity if the node stores important state information (as unlike in existing auto-scaling solutions, the systems described herein may apply intelligence in scaling operations due to the unique behaviors of at least some of the nodes; also see [0024] lines 1-3, Existing auto-scaling solutions are typically designed for stateless workloads in systems with homogeneous nodes), receiving information regarding a role of a plurality of roles of the stateful application performed by the node (EINKAUF, Fig. 6, 630, the service receiving input defining an expression to be evaluated as part of an auto-scaling policy, and the expression may include one or more default metrics that are emitted by the service provider system, by the cluster, or by the given application, and/or one or more custom metrics that are emitted by the application or that are created through aggregation; [0037] lines 4-9, during execution of the application, gathering and/or aggregating metrics that are relevant to trigger condition(s), as in 230. Examples of such metrics (some of which may be application-specific, workload-specific, and/or specific to a particular instance group) (as plurality of roles)); 
maintaining, by a controller host of the LSVDP environment, a set of role-based autoscaling policies defining conditions under which the plurality of roles are to be scaled (EINKAUF, Fig. 1, 170 resource management data base; Fig. 13, 1300 provider network (as LSVDP), 1310 virtualization service (as controller host); [0090] lines 10-11, auto-scaling policy document may be stored in the control plane; [0165] lines 2-4, such components may be implemented within the control plane of virtualization services 1310 (as maintained by the virtualization services (controller host); [0036] lines 5-11, one or more auto-scaling policies (as set of role-based each of the policies may be dependent on one or more trigger conditions and may specify a particular auto-scaling action to be taken if/when trigger conditions are met (e.g., increasing or decreasing the number of nodes in the cluster or within an instance group within the cluster; [0037] lines 4-9, during execution of the application, gathering and/or aggregating metrics that are relevant to trigger condition(s), as in 230. Examples of such metrics (some of which may be application-specific, workload-specific, and/or specific to a particular instance group) (as plurality of roles to be scaled); also see [0061] lines 2-4, define an auto-scaling policy that is dependent on expressions based on a variety of trigger types (metrics) from a variety of trigger sources; lines 14-20, the trigger data may include performance or behavior metrics, storage metrics (e.g., consumption of storage, remaining capacity), corn-like expressions (e.g., time information, clock/calendar types of triggering information), metrics indicating the state or number of pending or currently executing jobs, pricing information, cost information, or other metrics), wherein a role-based autoscaling policy of the set of role-based autoscaling policies for the second role specifies a first set of conditions that triggers scaling out of the second role by a first scaling factor and a second scaling factor by which the first role is to be scaled out (EINKAUF, [0091] lines 3-6, combine auto-scaling polices (e.g., the user may include multiple auto-scaling rules within a single policy or may associate multiple auto-scaling policies (each defining one or more auto-scaling rules) with the same cluster or instance group thereof (the combined policies with the same cluster as a role-based autoscaling policy); [0038] lines 9-13, when an auto-scaling trigger condition is detected based on the obtained and/or triggered by one or more of the following; [0066]-[0068] (as including first set of conditions); [0066] lines 1-7, a cluster metric…For example, an auto-scaling action (e.g., an action to add capacity) may be triggered if the storage-to-virtualized-computing-service throughput is greater than or equal to 100 for at least 120 minutes (as second role); [0068] lines 1-3, The day (or date) and/or time—For example, an auto-scaling action (e.g., an action to add or reduce capacity) may be triggered every Saturday at 17:00 (as first role). [0069] lines 8-10, an auto-scaling policy may contain one or more rules, and each rule may contain some or all of the following elements; [0077] lines 1-5, the amount or percentage of capacity (e.g., the number or percentage of resource instances) to add to…For example the policy may specify the change in resource capacity as one of the following: [0078] lines 1-2,  “5” (e.g., 5 resource instances should be added or removed) (as scaling out of the second role by a first scaling factor); [0103] lines 4-7, For example, this expression may be included in an auto-scaling policy specifying that an auto-scaling action (e.g., adding 20 nodes to the cluster (as second scaling factor by which the first role to be scaled out)) should be performed every Saturday night at midnight). and 
when load information for the second role meets the first set of conditions, then increasing a number of nodes in the virtual cluster that perform the second role by the first scaling factor and increasing a number of nodes in the virtual cluster that perform the first role by the second scaling factor (EINKAUF, Fig. 9, 940, 950, yes, to 960 and 970 the resource manager for the cluster initiates the auto-add capacity) may be triggered if the storage-to-virtualized-computing-service throughput is greater than or equal to 100 for at least 120 minutes (as load information for the second role meets); [0069] lines 1-2, automatic cluster scaling may be governed by one or more auto-scaling policies; lines 8-10, an auto-scaling policy may contain one or more rules, and each rule may contain some or all of the following elements; [0077] lines 1-5, the amount or percentage of capacity (e.g., the number or percentage of resource instances) to add to…For example the policy may specify the change in resource capacity as one of the following: [0078] lines 1-2,  “5” (e.g., 5 resource instances should be added or removed (as increasing a number of nodes that perform the second role (throughput loading) by the first scaling factor, i.e., 5); [0103] lines 4-7, For example, this expression may be included in an auto-scaling policy specifying that an auto-scaling action (e.g., adding 20 nodes to the cluster (as second scaling factor by which the first role to be scaled out)) should be performed every Saturday night at midnight)).

EINKAUF fails to specifically teach wherein a first role of the plurality of roles is dependent upon a second role of the plurality of roles, and the role-based autoscaling policy that triggers scaling out of the second role by a first scaling factor and a second scaling factor by which the first role is to be scaled out in tandem.

wherein a first role of the plurality of roles is dependent upon a second role of the plurality of roles (Tang, Col 5, lines 31-46, Often when one resource type of an application stack, such as the application stack 102, needs to be scaled (e.g., up, down, in, out, etc.) due to some change in resource usage or demand, other resource types of the application stack may also need to be scaled as well (i.e., in tandem). Take, for example, an application stack comprising a group of virtual machine instances of a virtual computing system service and a group of database tables of a database service. In this example, the virtual machine instances operate as Web servers and cause data to be stored to the group of database tables. In this example, as the application stack receives more network traffic volume and data to be stored in the database tables, additional virtual machine instances may need to be instantiated to handle the network traffic volume (as second role), and the database tables may need to be increased in size in order to store the additional data (as first role is dependent upon a second role, since the database tables need to be increased when virtual machine instances is increasing for more network traffic volume occurring (second role)));
the role-based autoscaling policy that triggers scaling out of the second role by a first scaling factor and a second scaling factor by which the first role is to be scaled out in tandem (Tang, Fig. 7, 706, 708, 710, 712 determine scaling type and amount; Col 5, lines 31-35, such as the application stack 102, needs to be scaled (e.g., up, down, in, out, etc.) due to some change in resource usage or demand, other resource types of the application stack may also need to be scaled as well (i.e., in tandem); lines 43-46, additional virtual machine instances may need to be handle the network traffic volume (as second role), and the database tables may need to be increased in size in order to store the additional data (as first role)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of EINKAUF with Tang because Tang’s teaching of scaling the different resources for performing different roles (network traffic and data storing) in tandem would have provided EINKAUF’s system with the advantage and capability to improve the efficiency of the computing services by synchronizing resources of different types to be scaled in tandem (see Tang, Col 3, lines 5-9, improve the efficiency of computing services).

As per claim 2, EINKAUF and Tang teach the invention according to claim 1 above. EINKAUF further teaches wherein the role-based autoscaling policy also specifies a second set of conditions that triggers scaling in of the second role by a third factor and a fourth scaling factor by which the first role is to be scaled in (EINKAUF, [0064] lines 2-3, automatically scale up or down when triggered by one or more of the following; [0065] lines 1-6, a metric captured by a monitoring service crossing a specified threshold for a specified time period—For example, an auto-scaling action (e.g., an action to reduce capacity) may be triggered if the number of mappers in the cluster is less than 2 for at least 60 minutes (as second set of conditions); [0122] lines 4-9, auto-scaling policies may place a value on each node (as include third scaling factor and fourth scaling factor) (e.g., relative to its eligibility or suitability for removal) rely on the value of the when making decisions about which instances to remove (e.g., avoiding data loss on nodes that carry data). [0077] lines 4-5, the policy may specify the change in resource capacity as one of the following; [0079] lines 1-2, “20%” (e.g., the change should represent 20% of the current resource instances) (as scaling in of the second role by a third factor); [0103] lines 4-8, this expression may be included in an auto-scaling policy specifying that an auto-scaling action (e.g., adding 20 nodes to the cluster) should be performed every Saturday night at midnight. In this example, a complementary auto-scaling policy may specify that the cluster should be reduced at 04:00 every Monday morning (as scaling in of the first role by fourth scaling factor; see scaling factor indicated in [0078] lines 1-2, “5” (e.g., 5 resource instances should be added or removed)). and
wherein the method further comprises when load information for the second role in the virtual cluster meets the second set of conditions, then decreasing the number of nodes in the virtual cluster that perform the second role by the third scaling factor and decreasing the number of nodes in the virtual cluster that perform the first role by the fourth scaling factor (EINKAUF, Fig. 9, 940, 950, yes, to 960 and 970 the resource manager for the cluster initiates the auto-scaling action; [0077] lines 4-5, the policy may specify the change in resource capacity as one of the following; [0079] lines 1-2, “20%” (e.g., the change should represent 20% of the current resource instances) (as scaling in of the second role by a third factor); [0103] lines 4-8, this expression may be included in an auto-scaling policy specifying that an auto-scaling action (e.g., adding 20 nodes to the cluster) should be performed every Saturday night at midnight. In this example, a complementary auto-scaling policy reduced at 04:00 every Monday morning (as scaling in of the first role by fourth scaling factor; see scaling factor indicated in [0078] lines 1-2,  “5” (e.g., 5 resource instances should be added or removed).
	In addition, Tang teaches that triggers scaling in of the second role and the first role is to be scaled in in tandem (Tang, Col 31, lines 2-5, identification of correlations between different resource types. Such correlations may identify potential resource types that should be scaled in tandem).

As per claim 3, EINKAUF and Tang teach the invention according to claim 1 above. EINKAUF further teaches fetching, by the controller host, the set of role-based autoscaling policies from a database (EINKAUF, Fig. 1, 170 resource management database; [0034] lines 18-21, information representing the user-defined policies (and/or any default auto-scaling policies supported by the service) and associations between the policies and MapReduce cluster 120 (or specific instance groups thereof) may be stored in resource management database 170; [0115] lines 23-27, the monitoring service may fetch the policy and the metrics on which it depends, and make them available to the auto-scaling rules engine…and initiate any actions that are called for by the policy; [0165] lines 1-4, although no monitoring components or auto-scaling rules engines are shown in FIG. 13, such components may be implemented within the control plane of virtualization services (as controller host)), wherein each role-based autoscaling policy of the set of role-based autoscaling policies define an evaluation period at which corresponding load information is to be evaluated (EINKAUF, [0066] lines 1-7, a cluster metric (e.g., one that is published a specified time period (as evaluation period)—For example, an auto-scaling action (e.g., an action to add capacity) may be triggered if the storage-to-virtualized-computing-service throughput is greater than or equal to 100 for at least 120 minutes; also see [0071] lines 1-2, “numberOfMappers <2 for at least 60 minutes”; [0072] lines 1-3, OR(“numberOfMappers <2 for at least 60 minutes”,“numberOfMappers <5 for at least 120 minutes”); and 
based on the evaluation period of the role-based autoscaling policy, retrieving, by the controller host, the load information that has been previously gathered from each node of the virtual cluster and stored in local storage (EINKAUF, [0035] lines 3-16, store resource usage data, which may include the past task execution history for a client 110, resource utilization history (as previously gathered), billing history, and overall resource usage trends for a given set of resource instances (as each of the node of virtual cluster, see Fig. 1, 120 cluster) that may be usable for the client's tasks. In some cases, the resource manager 150 may use past resource usage data (as retrieving) and trends for a given set of resource instances to develop projections of future resource usage and may use these projections in developing execution plans or in determining how and/or when to perform various auto-scaling actions); also see [0128] lines 5-18, a monitoring service to monitor the behavior of one or more clusters of computing resource instances. The method may include the monitoring service receiving metrics from a cluster of computing resource instances on which a distributed application is executing, as in 920. For example, the monitoring service may receive metrics from one or more computing resource instances within the storing them in a memory that is accessible to the auto-scaling rules engine).

As per claim 4, EINKAUF and Tang teach the invention according to claim 3 above. EINKAUF further teaches wherein the plurality of nodes comprise application containers (EINKAUF, Fig. 1, 121 instance group, 125A-125I instance (as containers); [0026] lines 7-11, delve deeper into the particular activities of the application when making scaling decisions (e.g., number of pending containers, what percentage of the job is complete, can the job be finished in the current cluster without scaling it up or not, etc.)).

As per claim 5, EINKAUF and Tang teach the invention according to claim 1 above. EINKAUF further teaches wherein the load information comprises a measure of central processing unit (CPU) usage by the node, a measure of memory usage by the node, a measure of disk usage by the node, or a measure of network usage by the node (EINKAUF, [0028] lines 16-18, monitoring process observed that there was no CPU utilization for a certain period of time; [0128] lines 5-18, a monitoring service to monitor the behavior of one or more clusters of computing resource instances. The method may include the monitoring service receiving metrics from a cluster of computing resource instances on which a distributed application is executing, as in 920. For example, the monitoring service may receive metrics from one high-traffic web applications…memory intensive workloads…and storage optimized workloads (e.g., data warehousing and cluster file systems). Size of compute instances, such as a particular number of virtual CPU cores, memory, cache, storage).

As per claim 6, EINKAUF and Tang teach the invention according to claim 5 above. EINKAUF further teaches wherein the first set of conditions comprises multiple conditions relating to the measure of central processing unit (CPU) usage by the node, the measure of memory usage by the node, the measure of disk usage by the node, or the measure of network usage by the node (EINKAUF, [0064] lines 2-3, automatically scale up or down when triggered by one or more of the following; [0066]-[0068] (as including first set of conditions); [0066] lines 1-7, a cluster metric…For example, an auto-scaling action (e.g., an action to add capacity) may be triggered if the storage-to-virtualized-computing-service throughput is greater than or equal to 100 for at least 120 minutes; [0062] lines 16-26, custom metrics may make better triggers for making auto-scaling decisions than those default or custom metrics alone…Some example metrics that may be defined (or selected) by a customer for use in making auto-scaling decisions may include overall memory available in a cluster (e.g., if running a high memory intensive application), or local HDFS disk capacity (e.g., in clusters that are running for a long time and tend to fail due to filling up their disks).

As per claim 7, EINKAUF and Tang teach the invention according to claim 6 above. EINKAUF further teaches wherein the first set of conditions is met when any of the multiple conditions are met (EINKAUF, [0064] lines 2-3, automatically scale up or down when triggered by one or more of the following (as any of the multiple conditions are met); [0066]-[0068] (as including first set of conditions); [0066] lines 1-7, a cluster metric…For example, an auto-scaling action (e.g., an action to add capacity) may be triggered if the storage-to-virtualized-computing-service throughput is greater than or equal to 100 for at least 120 minutes). 

As per claim 8, EINKAUF and Tang teach the invention according to claim 6 above. Tang teaches wherein the first set of conditions is met when all of the multiple conditions are met (Tang, Col 5, lines 41-46, the virtual machine instances operate as Web servers and cause data to be stored to the group of database tables. In this example, as the application stack receives more network traffic volume and data to be stored in the database tables, additional virtual machine may need to be instantiated to handle the network traffic volume, and the database tables may need to be increased in size in order to store the additional data (as first set of conditions is met when all of the multiple conditions are met (i.e., network traffic volume (network usage) and data storing (as disk usage)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of EINKAUF with Tang because Tang’s teaching of scaling the different types of resources for 

As per claims 9-16, they are non-transitory machine readable claims of claims 1-8 respectively above. Therefore, they are rejected for the same reason as claims 1-8 respectively above.

As per claim 17, it is a system claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, EINKAUF further teaches a processing resource; and a non-transitory computer-readable medium, coupled to the processing resources, having stored therein instructions that when executed by the processing resource cause the processing resource to (EINKAUF, Fig. 17, 1710a, processor; 1720 system memory, 1725 code; also see claim 19).

As per claim 17 (second numeral 17, renumbered as claim 18), it is a system claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.

As per claim 18 (renumbered as claim 19), it is a non-transitory machine readable claim of claim 3 above. Therefore, it is rejected for the same reason as claim 3 above.

As per claims 19-20 (renumbered as claims 20-21), they are system claims of claims 4-5 respectively above. Therefore, they are rejected for the same reason as claims 4-5 respectively above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195